DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2021, April 15, 2021, June 28, 2021, November 30, 2021, December 20, 2021, February 1, 2022 and April 19, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez Canedo et al. (U.S. Publication No. 2020/0090085 A1, hereinafter referred to as “Martinez Canedo”).
Regarding claim 1, Martinez Canedo discloses a building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: (building system of a building that includes memory devices and processors)(e.g., abstract, figures 1 and 6 and paragraphs [0032], [0035] and [0036])
store a digital twin of the building comprising a graph data structure, (digital twin of building including a graph data structure is stored – “data twin graph”)(e.g., abstract and paragraphs [0005] and [0029]) the graph data structure comprising a plurality of nodes representing entities of the building and a plurality of edges between the plurality of nodes representing relationships between the entities of the building; (graph includes nodes that represent entities of the building and plurality of edges that represent relationships)(e.g., paragraphs [0005], [0020], [0022], [0029]-[0031])
receive an modification to the digital twin of the building, the update modifying at least one of the plurality of nodes or the plurality of edges; (modification to the digital twin is received that includes an update modifying at least one of the nodes or edges)(e.g., abstract and paragraphs [0006], [0025] and [0034])
generate a change feed event of a change feed, the change feed event recording the modification to the graph data structure, the change feed comprising a plurality of change feed events representing modifications to the graph data structure at a plurality of different times; and (change feed event of a change feed is generated – changes are added to threads – the changes occur at different times)(e.g., figure 3 and paragraphs [0023]-[0025] and [0033]-[0037]) 
synchronize, based on the change feed event, an external digital twin of the building of an external system with the digital twin of the building by communicating with the external system. (external digital twin is synchronized with the building)(e.g., paragraphs [0034], [0035] and [0037]).

Regarding claim 2, Martinez Canedo discloses the building system of claim 1. Martinez Canedo further discloses wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building. (DTG (data twin graph) can be real world objects and their relationships that include buildings and their relationships – events of the buildings.)(e.g., paragraphs [0005] and [0022]).

Regarding claim 3, Martinez Canedo discloses the building system of claim 1. Martinez Canedo further discloses wherein the instructions cause the one or more processors to receive the modification to the digital twin of the building by: receiving an event from a piece of building equipment of the building; and (event is received from a piece of building equipment of the building – events, modifications or operations are received)(e.g., abstract and paragraphs [0006], [0008], [0022] and [0025])
determining, based on the event, the modification to the digital twin of the building. (based on the event, modification is determined of the digital twin)(e.g., paragraphs [0008], [0011], [0021], [0022] and [0029]).


Regarding claim 4, Martinez Canedo discloses the building system of claim 1. Martinez Canedo further discloses wherein the instructions cause the one or more processors to synchronize, based on the change feed event, the external digital twin of the building of the external system with the digital twin of the building by communicating the change feed event to the external system, wherein the external system updates the external digital twin of the building based on the change feed event. (synchronization occurs based on the change. The digital twin is remote from the system (considered to be external))(e.g., paragraphs [0002], [0026] and [0034]-[0037]).

Regarding claim 5, Martinez Canedo discloses the building system of claim 1. Martinez Canedo further discloses wherein the instructions cause the one or more processors to: receive the modification to the digital twin of the building from a second external system, wherein the modification to the digital twin of the building is based on a second modification made by the second external system to a second external digital twin of the building stored by the second external system. (modification is received in DS layer that includes multiple computers – modifications are made at different components and updated at digital twin.)(e.g., figure 5 and paragraphs [0026]-[0029]).

Regarding claim 6, Martinez Canedo discloses the building system of claim 1. Martinez Canedo further discloses wherein the modification is at least one of: adding a new node to the plurality of nodes of the graph data structure; adding a new edge to the plurality of edges of the graph data structure; deleting an existing node of the plurality of nodes of the graph data structure; deleting an existing edge of the plurality of edges of the graph data structure; modifying the existing node of the plurality of nodes of the graph data structure; or modifying the existing edge of the plurality of edges of the graph data structure. (e.g., paragraphs [0011], [0025] and [0029]).

Regarding claim 11, Martinez Canedo discloses a method comprising: (method)(e.g., paragraph [0020])
storing, by a processing circuit, a digital twin of the building comprising a graph data structure, (digital twin of building including a graph data structure is stored – “data twin graph”)(e.g., abstract and paragraphs [0005] and [0029]) the graph data structure comprising a plurality of nodes representing entities of the building and a plurality of edges between the plurality of nodes representing relationships between the entities of the building; (graph includes nodes that represent entities of the building and plurality of edges that represent relationships)(e.g., paragraphs [0005], [0020], [0022], [0029]-[0031]) 
receiving, by the processing circuit, an modification to the digital twin of the building, the update modifying at least one of the plurality of nodes or the plurality of edges; (modification to the digital twin is received that includes an update modifying at least one of the nodes or edges)(e.g., abstract and paragraphs [0006], [0025] and [0034])
generating, by the processing circuit, a change feed event of a change feed, the change feed event recording the modification to the graph data structure, the change feed comprising a plurality of change feed events representing modifications to the graph data structure at a plurality of different times; and (change feed event of a change feed is generated – changes are added to threads – the changes occur at different times)(e.g., figure 3 and paragraphs [0023]-[0025] and [0033]-[0037])
synchronizing, by the processing circuit, based on the change feed event, an external digital twin of the building of an external system with the digital twin of the building by communicating with the external system. (external digital twin is synchronized with the building)(e.g., paragraphs [0034], [0035] and [0037]).
Claims 12-16 have substantially similar limitations as stated in claims 2-6, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 20, Martinez Canedo discloses one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: (e.g., abstract, figures 1 and 6 and paragraphs [0032], [0035] and [0036])
store a digital twin of a building comprising a graph data structure, (digital twin of building including a graph data structure is stored – “data twin graph”)(e.g., abstract and paragraphs [0005] and [0029]) the graph data structure comprising a plurality of nodes representing entities of the building and a plurality of edges between the plurality of nodes representing relationships between the entities of the building; (graph includes nodes that represent entities of the building and plurality of edges that represent relationships)(e.g., paragraphs [0005], [0020], [0022], [0029]-[0031]) 
receive an modification to the digital twin of the building, the update modifying at least one of the plurality of nodes or the plurality of edges; (modification to the digital twin is received that includes an update modifying at least one of the nodes or edges)(e.g., abstract and paragraphs [0006], [0025] and [0034])
generate a change feed event of a change feed, the change feed event recording the modification to the graph data structure, the change feed comprising a plurality of change feed events representing modifications to the graph data structure at a plurality of different times; and (change feed event of a change feed is generated – changes are added to threads – the changes occur at different times)(e.g., figure 3 and paragraphs [0023]-[0025] and [0033]-[0037])
synchronize, based on the change feed event, an external digital twin of the building of an external system with the digital twin of the building by communicating with the external system. (external digital twin is synchronized with the building)(e.g., paragraphs [0034], [0035] and [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Canedo in view of Clark et al. (U.S. Publication No. 2019/0109821 A1, hereinafter referred to as “Clark”).
Regarding claim 7, Martinez Canedo discloses the building system of claim 1. Martinez Canedo does not appear to specifically disclose wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the external system is subscribed to the change feed topic and receives the change feed event in response to the change feed event being added to the change feed topic.
On the other hand, Clark does disclose wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the external system is subscribed to the change feed topic and receives the change feed event in response to the change feed event being added to the change feed topic. (publish-subscribe topic)(e.g., paragraphs [0316], [0319] and [0413]).
Martinez Canedo, the information is shared for multiple systems; however, Martinez Canedo does not appear to specifically disclose that the updates are added to a change feed topic. On the other hand, Clark, which also relates to data updates, does disclose that it is known to provide a publish-subscribe topic as an effective manner to track and update other nodes in the system. This is an effective manner so that relevant data is updated to the appropriate sources. Therefore, it would have been obvious to incorporate the publish-subscribe topic feature of Clark to Martinez-Canedo to enhance the manner in which the updates are saved to ensure the appropriate nodes receive the appropriate updates.
Claim 17 has substantially similar limitations as stated claim 7; therefore, it is rejected under the same subject matter.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Canedo in view of Malakuti et al. (U.S. Publication No. 2021/0405629 A1, hereinafter referred to as “Malakuti”).
Regarding claim 8, Martinez Canedo discloses the building system of claim 1. However, Martinez Canedo does not appear to specifically disclose wherein the instructions cause the one or more processors to synchronize, based on the change feed event, the external digital twin of the building of the external system with the digital twin of the building by communicating with the external system, wherein the external digital twin of the building is in a first format different than a format of the digital twin of the building.
On the other hand, Malakuti, which relates to interoperable communication of an automation system component with multiple information sources (title), does disclose wherein the instructions cause the one or more processors to synchronize, based on the change feed event, the external digital twin of the building of the external system with the digital twin of the building by communicating with the external system, wherein the external digital twin of the building is in a first format different than a format of the digital twin of the building. (digital twins that are synchronized have different formats.)(e.g., paragraphs [0032], [0034], [0052] and [0060]).
 Martinez Canedo and Malakuti both relate to digital twins being stored. In Martinez Canedo, the information is shared for multiple systems; however, Martinez Canedo does not appear to specifically disclose that the formats are different between the digital twins. On the other hand, Malakuti, which also relates to digital twins, does disclose that it is known to share data between systems having different formats. This further expands the capabilities to update systems and keep the information consistent even when systems include different formats. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the capabilities to account for different formats as disclosed in Malakuti to further expand the applications of Martinez Canedo to systems that have different formats.

Regarding claim 9, Martinez Canedo in view of Malakuti discloses the building system of claim 8. Martinez Canedo in view of Malakuti discloses where the instructions cause the one or more processors to: synchronize, based on the change feed event, a second external digital twin of a second external system, the second external digital twin in a second format different than the first format of the external digital twin and the format of the digital twin of the building. (external digital twin is synchronized with the building)(Martinez Canedo: e.g., paragraphs [0034], [0035] and [0037])(synchronization of different formats)(Malakuti: e.g., paragraphs [0041], [0052], [0060] and [0062]).
Claims 18-19 have substantially similar limitations as stated claims 8-9, respectively; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that each element of claims 1, 8-10 have been considered as a whole and the specific manner of all the elements is considered to be allowed over the prior art.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165